Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
in claim 16 line 11 delete “ a1 + a2 = 1a”, and replace with -- a1 + a2 = 1--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicant’s claims 1 – 3, 6, 7, 9, 16 – 23 and 25 – 30 are allowable, because prior art does not teach:
(Claim 1) wherein the metal stack further comprises an oxide layer between the first metallic layer and the second metallic laver; and
a gate electrode disposed over the metal stack.  
(Claim 9)  a work function metal stack comprising alternately stacked first work function metal layers and second work function metal layers, wherein the first work metal layers have a composition of Xa1Y1 - a1 and the second work function metal layers have a composition of Xa2Y1 – a2, and a1 ≠ a2.
(Claim 16) wherein the first metallic layer has a composition of Xa1Y1 – a1 and the second metallic layer has a composition of Xa2Y1 - a2, and a1+a2 = 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The examiner has reviewed prior art in light of applicant’s comments and amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
February 13, 2021